Bruce, District Judge,
(dissenting.) The right to maintain this action arises, if at all, under article 2899 of the Revised Statutes of the state of Texas, and not upon any act of congress authorizing an action for damages on account of injuries causing the death of any person. The supreme court of the state of Texas, in the case of Hendrick v. Walton, 69 Tex. 192, 6 S. W. Rep. 749, have held that this statute does not authorize an action against the principal for the act of his agent, and at page 197 the court say:
“Since, therefore, the language of our statute indicates that the legislature of our state did not mean to make persons responsible for the acts of their agents in these cases, except such as are specified in the first subdivison of the article cited, it is but reasonable to conclude that they intended to render other persons liable only for their own immediate acts.”
.The action, then, is given and survives the death of the injured person in the cases specified in the first subdivision,'(which is as to common carriers;) but in the second subdivision, when the death of any person is caused by the wrongful act, negligence, unskillfulness, or default of another, the court holds the action is not authorized against the principal for the act of his agent. The general principle is that for tortious conduct, resulting in death, everyone must be held responsible only for his own conduct, not that of his agent, nor, by the same rule, that of his servant. The action, then, is maintainable in the character of cases named in the statute, and this statute, being in derogation of the common law, is not to be construed to cover what is not fairly within its terms. The act was manifestly intended for common carriers, to secure greater care on their part as to the skillfulness and efficiency of their agents and servants, and was inspired, no doubt, by the desire to protect the traveling public. In the second paragraph, the words “agent” or “servants” are not employed, so the idea of holding persons responsible for the torts of their agents and servants is negatived, and there is no action maintainable under this act for negligence of agents and servants causing injuries from which death results, except as provided in the first paragraph. The right to maintain an action under this act is restricted to the cases named in the act, and, except in the case of common carriers, is for the wrongful act, negligence, and unskillfulness of the individual himself, and not for that of his agent or servant. It may also be observed that in some of the States the act differs from that of Texas, and gives to the representative of the deceased the same remedy which the deceased party would have had if the injury had not resulted in death; but such is not the statute we are considering, and to give it that effect would be to go beyond its terms.
The negligence here complained of, which resulted in the death of *829Marlow, was the negligence of the deputy marshal, Johnson, in the performance of his official duty; and it may be a question whether the deputy, Johnson, was acting in the line of his official duty at all, so that the marshal can be held to be responsible as claimed here. But, aside from that, can the statute in question be construed to include a cause for alleged official negligence, such as is made in the plaintiffs’ petition? It is said the complaint is not only of the negligence of the deputy marshal, Johnson, but that negligence is charged also upon the marshal himself, although he was not there at the time of the death of the prisoner, Marlow, and was not, an actual participant in the violence resulting in the death. But it is charged in a somewhat elaborate statement of the facts and conditions leading up to the violent attack upon the prisoners in charge of the deputy marshal, Johnson, that the marshal knew, or will be held to have known, the condition of the public mind at the time; the danger of mob violence to which his prisoners were exposed; and that his deputy, Johnson, was a very unfit man for the execution of the duty with which he was charged; in fact, that he was in sympathy with the mob, and unfaithful to his trust. Concede that,— and it is stated strongly and fully, — and yet can it he held that this action here is maintainable against the marshal, upon his official bond, because his deputy betrayed his trust, or because the marshal was at fault, and did not use good judgment in the selection of his deputy to perform this duty? If an action is given on account of such wrongful conduct, negligence, or whatever it may be called, on the part of a United States marshal, then why not carry the principle further, and hold the appointing power of the marshal, if he — the marshal- — be an improper man for the discharge of the important and delicate duties intrusted to him, responsible lor making an improper selection for the discharge of such duties, where negligence in their performance results in the death of a party. The principle contended for is wrong in the application which is sought to be made of it, and the statute cannot fairly be hold to mean more than that an action is given and may be maintained against persons for their own wrongful acts and negligences which are the immediate cause of the death of a party, and not the constructive, indirect, and remote cause.